26 P.3d 801 (2001)
332 Or. 165
In re Complaint as to the CONDUCT OF Ivan J. VESELY, Accused.
(OSB 97-101, 97-102, 98-105, 98-163, 99-68, 00-56, 00-57, 00-58, 00-71, 00-72; SC S47964)
Supreme Court of Oregon, En Banc.
Submitted on the Record April 30, 2001.
Decided June 1, 2001.
Mary A. Cooper, Assistant Disciplinary Counsel, Lake Oswego, filed the brief for the Oregon State Bar.
No appearance contra.
PER CURIAM.
In this lawyer discipline proceeding, the Oregon State Bar (Bar) alleged that the accused violated DR 1-102(A)(2) (engaging in criminal conduct that reflects adversely on lawyer's honesty, trustworthiness, or fitness to practice law) (two counts); DR 1-102(A)(3) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation) (two counts); DR 1-102(A)(4) (engaging in conduct prejudicial to administration of justice) (two counts); DR 1-103(C) (failing to cooperate with disciplinary investigation) (nine counts); DR 2-110(A)(2) (withdrawing from representation without taking reasonable steps to avoid foreseeable prejudice to client); DR 5-105(E) (representing multiple current clients with conflicting interests); DR 6-101(B) (neglecting legal matter) (four counts); DR 7-102(A)(7) (counseling or assisting client in conduct lawyer knows to be illegal or fraudulent); DR 7-106(A) (disregarding or advising client to disregard rulings of tribunal) (two counts); DR 9-101(C)(3) (failing to account for client funds) (two counts); DR 9-101(C)(4) (failing to deliver client property promptly) (three counts); ORS 9.527(1) (committing act or course of conduct that, if member were applying for admission, should cause application to be denied) (two counts); and ORS 9.527(3) (willfully disobeying court order) (two counts).
The accused did not file an answer to the Bar's second amended formal complaint within the time allowed, and a trial panel of the Disciplinary Board entered an order of default. The accused did not participate in the trial panel's sanctions hearing.[1] After the sanctions hearing, the trial panel concluded that the accused intentionally and knowingly had committed the alleged violations and determined that the appropriate sanction was disbarment.
A detailed discussion of the accused's multiple acts of misconduct would not benefit the public or the bar. On de novo review, we adopt the decision of the trial panel without opinion, under BR 10.6.[2]
The accused is disbarred.
NOTES
[1]  This court automatically reviews the trial panel's decision under BR 10.1 (requiring Supreme Court review if trial panel imposes suspension for longer than six months or disbars accused lawyer).
[2]  BR 10.6 provides in part:

"The court shall consider each matter de novo upon the record and may adopt, modify or reject the decision of the trial panel * * * in whole or in part and thereupon enter an appropriate order. If the court's order adopts the decision of the trial panel * * * without opinion, the opinion of the trial panel * * * shall stand as a statement of the decision of the court in the matter but not as the opinion of the court."